82208: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28942: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82208


Short Caption:CHAN VS. WUCourt:Supreme Court


Related Case(s):78666


Lower Court Case(s):Clark Co. - Eighth Judicial District - A744109Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentAsian American Realty & Property ManagementRobert Duane Frizell
							(Frizell Law Firm, PLLC)
						


Appellant/Cross-RespondentBetty ChanRobert Duane Frizell
							(Frizell Law Firm, PLLC)
						


Respondent/Cross-AppellantJerrin ChiuThomas R. Grover
							(Blackrock Legal, LLC)
						Michael A. Olsen
							(Blackrock Legal, LLC)
						Keith D. Routsong
							(Blackrock Legal, LLC)
						


Respondent/Cross-AppellantJudith SullivanThomas R. Grover
							(Blackrock Legal, LLC)
						Michael A. Olsen
							(Blackrock Legal, LLC)
						Keith D. Routsong
							(Blackrock Legal, LLC)
						


Respondent/Cross-AppellantNevada Real Estate Corp.Thomas R. Grover
							(Blackrock Legal, LLC)
						Michael A. Olsen
							(Blackrock Legal, LLC)
						Keith D. Routsong
							(Blackrock Legal, LLC)
						


Respondent/Cross-AppellantWayne WuThomas R. Grover
							(Blackrock Legal, LLC)
						Michael A. Olsen
							(Blackrock Legal, LLC)
						Keith D. Routsong
							(Blackrock Legal, LLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/10/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/14/2020Filing FeeFiling Fee due for Appeal. (SC)


12/14/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-45168




12/14/2020Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)20-45172




12/14/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-45174




12/14/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-45176




12/16/2020Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement. (SC)20-45560




12/21/2020Filing FeeFiling Fee Paid. $250.00 from Frizell Law Firm.  Check no. 2073. (SC)


12/21/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-46063




12/22/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants: 14 days transcript request form; 120 days opening brief. (SC)20-46156




12/24/2020Filing FeeFiling Fee due for Cross-Appeal. (SC)


12/24/2020Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)20-46482




12/24/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (Cross-Appeal) (SC)20-46484




12/24/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal) (SC)20-46486




01/04/2021Notice of Appeal DocumentsFiled Respondent/Cross-Appellant's Case Appeal Statement. (SC)21-00118




01/05/2021Notice/IncomingFiled Respondent/Cross-Appellant's Proof of Service for Case Appeal Statement. (SC)21-00190




01/07/2021Filing FeeFiling Fee Paid. $250.00 from Blackrock Legal.  Check no. 1342. (Cross-Appeal) (SC)


01/08/2021Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 14 days.  Opening brief due: 120 days. Docketing statement due: 21 days. (SC)21-00580




01/10/2021Docketing StatementFiled Appellant/Cross-Respondent's Civil Docketing Statement. (SC)21-00713




01/25/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents/cross-appellants shall have until February 5, 2021, to file and serve the transcript request form.  (SC)21-02138




01/29/2021Docketing StatementFiled Respondent/Cross-Appellants' Civil Docketing Statement. (SC)21-02940




02/05/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/28/20, 11/18/20, and 12/9/20. To Court Reporter: Angie Calvillo. (SC)21-03552




04/14/2021MotionFiled Stipulation to Extend Briefing Deadlines. (SC)21-10829




05/05/2021Order/ProceduralFiled Order Approving Stipulation in Part. Appellants/cross-respondents shall have until May 21, 2021, to file and serve the opening brief on appeal and appendix.  (SC)21-12844




05/20/2021MotionFiled Appellants' Unopposed Motion for an Extension of Time to File Opening Brief and Appendix. (SC)21-14620




05/26/2021AppendixFiled Appellant/Cross-Respondents' Appendix to Opening Brief. Vol. 1. (SC)21-15163




05/26/2021AppendixFiled Appellant/Cross-Respondents' Appendix to Opening Brief. Vol. 2. (SC)21-15164




05/26/2021AppendixFiled Appellant/Cross-Respondents' Appendix to Opening Brief. Vol. 3. (SC)21-15165




05/26/2021AppendixFiled Appellant/Cross-Respondents' Appendix to Opening Brief. Vol. 4. (SC)21-15166




05/26/2021AppendixFiled Appellant/Cross-Respondents' Appendix to Opening Brief. Vol. 5. (SC)21-15167




05/26/2021AppendixFiled Appellant/Cross-Respondents' Appendix to Opening Brief. Vol. 6. (SC)21-15168




05/26/2021AppendixFiled Appellant/Cross-Respondents' Appendix to Opening Brief. Vol. 7. (SC)21-15169




05/27/2021BriefFiled Appellant/Cross-Respondents' Opening Brief. (SC)21-15181




06/01/2021Order/ProceduralFiled Order Granting Motion.  Appellants/cross-respondents' motion for a second extension of time to file the opening brief on appeal and appendix is granted.  The opening brief and appendix were filed on May 26 and 27, 2021.  Respondents/cross-appellants shall have until June 28, 2021, to file and serve the combined answering brief on appeal and opening brief on cross-appeal.  (SC)21-15514




06/25/2021MotionFiled Stipulation to Extend Time for Respondents' to File Answering Brief on Appeal and Opening Brief on Cross-Appeal. (SC)21-18405




06/29/2021Order/ProceduralFiled Order Approving Stipulation.  Respondents/cross-appellants shall have until July 28, 2021, to file and serve their combined answering brief on appeal and opening brief on cross-appeal.  (SC)21-18648




06/30/2021MotionFiled Respondent/Cross-Appellants' Motion to Dismiss Appeal. (REJECTED PER NOTICE FILED ON 6/30/21) (SC)


06/30/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-18850




07/06/2021MotionFiled Respondent/Cross-Appellants' Motion to Dismiss Appeal. (SC)21-19353




07/07/2021Notice/IncomingFiled Respondent/Cross-Appellants' Proof of Service. (SC)21-19397




07/13/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants/cross-respondents shall have until July 27, 2021, to file and serve a response to the motion to dismiss appeal filed on July 6, 2021.  (SC)21-20074




07/27/2021MotionFiled Appellant/Cross-Respondents' Motion to Extend Time to File an Opposition to Motion to Dismiss. (SC)21-21781




07/28/2021BriefFiled Respondent/Cross-Appellants' Answering Brief and Opening Brief on Cross-Appeal. (SC)21-21831




07/28/2021AppendixFiled Respondent/Cross-Appellants' Appendix to Answering Brief/Opening Brief. Vol.1. (REJECTED PER NOTICE ISSUSED ON 7/28/21) (SC)


07/28/2021Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days. (SC)21-21850




08/02/2021AppendixFiled Respondent/Cross-Appellants' Appendix to Answering Brief/Opening Brief. Vol.1. (REJECTED PER NOTICE ISSUSED ON 7/28/21) (SC)


08/02/2021Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days. (SC)21-22428




08/03/2021AppendixFiled Respondent/Cross-Appellants' Appendix to Answering Brief. Vol. 1. (STRICKEN PER ORDER 1/28/22).  (SC)


08/03/2021AppendixFiled Respondent/Cross-Appellants' Appendix to Answering Brief. Vol. 2. (STRICKEN PER ORDER 1/28/22).  (SC)


08/03/2021AppendixFiled Respondent/Cross-Appellants' Appendix to Answering Brief. Vol. 3. (STRICKEN PER ORDER 1/28/22).  (SC)


08/03/2021MotionFiled Appellants/Cross-Respondents' Response in Opposition to Respondents' Motion to Dismiss Second Appeal.  (SC)21-22589




08/09/2021Order/ProceduralFiled Order Granting Motion. The motion for an extension of time filed on July 27, 2021, is granted.  NRAP 31(b)(3).  The opposition to the motion to dismiss was filed on August 3, 2021.  Respondents/cross-appellants shall have 7 days from the date of this order to file and serve any reply. Briefing of this appeal is suspended pending further order of this court. (SC)21-23004




08/16/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents/cross-appellants shall have until August 30, 2021, to file and serve their reply in support of the motion to dismiss.  (SC)21-23876




08/30/2021MotionFiled Respondent/Cross-Appellants' Reply in Support of Motion to Dismiss Second Appeal. (SC)21-25205




08/30/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)21-25220




08/30/2021Notice/IncomingFiled Proof of Service for  Respondent/Cross-Appellants' Reply in Support of Motion to Dismiss Second Appeal. (SC)21-25244




01/19/2022Order/ProceduralFiled Order Denying Motion to Dismiss.  The briefing schedule in this appeal and cross-appeal is reinstated as follows.  Appellants/cross-respondents shall have 30 days from the date of this order to file and serve the combined reply brief on appeal and answering brief on cross-appeal.  Thereafter, briefing shall proceed in accordance with NRAP 28.1(f)(3)(D).  (SC)22-01926




01/25/2022MotionFiled Stipulation To Strike Respondent/Cross-Appellants' Appendix and To Amend Answering and Opening Brief. (SC)22-02482




01/28/2022Order/ProceduralFiled Order.  The clerk shall strike the appendix filed on August 3, 2021.  Respondents/cross-appellants shall have 7 days from the date of this order to file and serve an amended combined brief that is substantively identical to the brief filed on July 28, 2021, and amends only the citations to the appendix.  Appellants/cross-respondents' combined reply brief on appeal and answering brief on cross-appeal remains due to be filed by February 18, 2022.  (SC)22-02917




02/03/2022BriefFiled Respondent/Cross-Appellants' Amended Answering Brief and Opening Brief on Cross-Appeal. (SC)22-03779




02/16/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants/Cross-Respondents' Reply Brief on Appeal and Answering Brief on Cross-Appeal due:  March 4, 2022.  (SC)22-05144




03/02/2022MotionFiled Appellants' Unopposed Motion for Extension of Time to File Combined Reply Brief on Appeal and Answering Brief on Cross-Appeal. (Second Request) (SC)22-06697




03/08/2022Order/ProceduralFiled Order Granting Motion.  Appellants/cross-respondents shall have until April 4, 2022, to file and serve the combined reply brief on appeal and answering brief on cross-appeal.  (SC)22-07401




04/03/2022MotionFiled Appellant/Cross-Respondents' Motion to Extend Time to File Combined Reply Brief on Appeal and Answering Brief on Cross-Appeal. (Third Request) (SC)22-10260




04/12/2022BriefFiled Appellant/Cross-Respondents' Combined Reply Brief on Appeal and Answering Brief on Cross-Appeal. (SC)22-11460




04/13/2022Order/ProceduralFiled Order Granting Motion.  The motion for an extension of time filed on April 12, 2022, is granted.  The combined reply brief on appeal and answering brief on cross-appeal was filed on April 12, 2022.  Respondents/cross-appellants shall have until April 26, 2022, to file and serve any reply brief on cross-appeal.  (SC)22-11614




04/19/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents/Cross-Appellants' Reply Brief on Cross-Appeal due:  May 10, 2022.  (SC)22-12264




05/09/2022BriefFiled Respondent/Cross-Appellant's Reply Brief. (SC)22-14756




05/09/2022Case Status UpdateBriefing Completed/To Screening. (SC)


08/27/2022MotionFiled Appellant/Cross-Respondents' Motion for Court to Consider Items Outside of the Record. (SC)22-26918




09/06/2022MotionFiled Respondent/Cross-Appellants' Response to Appellants' Motion for Court to Consider Items Outside of the Record. (SC)22-27899




09/15/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgments of the district court AFFIRMED."  fn6[Chan's August 27, 2022, motion is granted.]  fn8[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter.]  RP/EC/MG  (SC)22-28942





Combined Case View